Case 18-33967-bjh11 Doc 2077 Filed 10/22/19                    Entered 10/22/19 08:46:51              Page 1 of 2



Trey A. Monsour                                            Jeremy R. Johnson (Admitted Pro Hac Vice)
State Bar No. 14277200                                     Stephen J. Astringer (Admitted Pro Hac Vice)
Polsinelli PC                                              Polsinelli PC
2950 N. Harwood, Suite 2100                                600 3rd Avenue, 42nd Floor
Dallas, Texas 75201                                        New York, New York 10016
Telephone: (214) 397-0030                                  Telephone: (212) 684-0199
Facsimile: (214) 397-0033                                  Facsimile: (212) 684-0197
tmonsour@polsinelli.com                                    jeremy.johnson@polsinelli.com
                                                           sastringer@polsinelli.com

COUNSEL TO THE DEBTORS AND
DEBTORS IN POSSESSION

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

                                                       §
In re:                                                 §      Chapter 11
                                                       §
Senior Care Centers, LLC, et al.,1                     §      Case No. 18-33967 (BJH)
                                                       §
                          Debtors.                     §      (Jointly Administered)
                                                       §

                               NOTICE OF FILING OF TERM SHEET

         PLEASE TAKE NOTICE OF THE FOLLOWING:

       1.      On December 4, 2019, Senior Care Centers, LLC and its affiliated debtors and
debtors in possession (the “Debtors”) filed voluntary petitions for relief under chapter 11 of the
United States Bankruptcy Code in the United States Bankruptcy Court for the Northern District
of Texas.

      2.      On October 16, 2019, the Debtors filed the Third Amended Joint Plan of
Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 2053] (the “Third
Amended Plan”) and the Disclosure Statement for the Third Amended Joint Plan of
Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 2054] (the “Third
Amended Disclosure Statement”).




1
   The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
Suite 1100, Dallas, Texas 75201.


70930024.1
Case 18-33967-bjh11 Doc 2077 Filed 10/22/19           Entered 10/22/19 08:46:51      Page 2 of 2



       3.      The Third Amended Plan and Third Amended Disclosure Statement reference
financing for Rejected Facilities (the “OldCo Facility”). A term sheet of the OldCo Facility that
the Debtors intend to enter into is attached hereto as Exhibit A.

     4.   ALL PLEADINGS FILED IN THESE CHAPTER 11 CASES ARE
AVAILABLE FOR FREE AT: https://omnimgt.com/SeniorCareCenters.

Dated: October 22, 2019                            Respectfully submitted,
       Dallas, Texas
                                                   POLSINELLI PC

                                                   /s/     Trey A. Monsour
                                                   Trey A. Monsour
                                                   State Bar No. 14277200
                                                   2950 N. Harwood, Suite 2100
                                                   Dallas, Texas 75201
                                                   Telephone: (214) 397-0030
                                                   Facsimile: (214) 397-0033
                                                   tmonsour@polsinelli.com

                                                   -and-

                                                   Jeremy R. Johnson (Admitted Pro Hac Vice)
                                                   Stephen J. Astringer (Admitted Pro Hac Vice)
                                                   600 3rd Avenue, 42nd Floor
                                                   New York, New York 10016
                                                   Telephone: (212) 684-0199
                                                   Facsimile: (212) 684-0197
                                                   jeremy.johnson@polsinelli.com
                                                   sastringer@polsinelli.com

                                                   Counsel to the Debtors and Debtors in
                                                   Possession




                                               2
70930024.1
